Title: Enclosure: Arthur S. Brockenbrough’s Statement of Expenditures by the University of Virginia, [ca. 1 October 1819], enclosure no. 5 in University of Virginia Board of Visitors Report to Literary Fund President and Directors, 4 October 1819
From: Brockenbrough, Arthur S.,Garrett, Alexander
To: University of Virginia Board of Visitors


						
							
								
									ca. 1 Oct. 1819
								
							
						
						STATEMENT of sums received and paid by the Treasurer of the University of Virginia from 29th March to 30th September, 1819.
						
						
							
								
								
								To 
								
									this sum in hand 29th March, per A. Garrett’s report,
								
								
								$1,176
								
								96
							
							
								
								
								
								
									subscriptions to Central College on account 1st instalment due April 1, 1818,
								
								
								518
								
								75
							
							
								
								
								
								
									subscription to Central College on account 2d instalment due April 1, 1819,
								
								
								4,277
								
								56
							
							
								July 
								11,
								
								
									this sum of the President and Directors of the Literary Fund,
								
								
								9,343
								
								19
							
							
								
								
								
								
								$
								15,316
								 
								46
							
						
						
						
							
								
									A statement of the drafts on A. Garrett, Bursar U. Va. since 29th March, 1819:
								
								
								
								
								
								 
								
								
								
							
							
								
									Amount of drafts in favor of John M. Perry for 48¾ acres land and improvements on the same—the 1st payment,
								
								
								3,615
								
								90
								
								
								
								
							
							
								
									Amount paid J. M. Perry on account brick and wood work of pavilions No. 2 and 4,
								
								
								4,912
								
								09
								
								
								
								
							
							
								
									Amount drafts in favor of James Dinsmore for wood work on pavilion No.
											2,
								
								
								1,626
								
								20
								
								
								
								
							
							
								
									Amount drafts for wages, passage money and travelling expenses of 2 Italian artists,
								
								
								940
								
								00
								
								
								
								
									
								
							
							
								
									Amount drafts to Dinsmore & Perry for and on account of work on pavilion No. 3,
								
								
								140
								
								22
								
								
								
								
							
							
								
									Amount paid James Leitch for glass,
										tin,
										lead, &c. for the University,
								
								
								827
								
								10
								
								
								
								
							
							
								
									Amount paid A. S. Brockenbrough for salary as Proctor,
								
								
								412
								
								02
								
								
								
								
							
							
								
									Amount drafts to
											Richard Ware on account brick and carpenter’s work and materials pavilions No. 1 and 2,
								
								
								2,183
								
								97
								
								
								
								
							
							
								
									Amount drafts to Carter
										& Philips for brick work to pavilion No. 1, west range,
								
								
								1,289
								
								60
								
								
								
								
							
							
								
									Amount drafts to James Oldham for wood work and materials to pavilion No. 1, west range,
								
								
								1,280
								
								16
								
								
								
								
							
							
								
									Amount draft to Cowden & Campbell, (stone cutters,)
								
								
								150
								
								00
								
								
								
								
							
							
								
									Amount drafts for sundry sums for articles for the use of the institution, (general expenses,)
								
								
								192
								
								40
								
								
								
								
							
							
								
									Amount drafts to John Gorman in part of wages as stone cutter,
								
								
								50
								
								00
								
								
								
								
							
							
								
									Amount draft to N. Barksdale, Proctor, in part of salary,
								
								
								50
								
								00
								
								
								
								
							
							
								
									Amount drafts to sundries for University, per A. Garrett’s account, see the following account,
								
								
								535
								
								17
								
								
								
								
							
							
								
								
								18,204
								 
								89
								
								
								
								
							
							
								
									This sum overdrawn the funds in hand,
								
								
								
								
								
								
								2,888
								
								43
							
							
								
								$
								18,204
								 
								89
								
								18,204
								 
								89
							
						
						
						Sundries per A. Garrett’s account, and referred to above.
						
							
								 1819.
								
								
								
								
								
								
							
							
								April 
								9,
								 
								
									To cash paid Dr. Cooper to purchase stoves, 125 dols.—to T. Jones for corn, 32 50,
								
								
								157
								
								50
							
							
								May
								3,
								
								
									To cash paid Reuben Maury for oats, 41 dols.—postage account, 12½ cents,
								
								
								41
								
								12½
							
							
								
								25,
								
								
									To cash paid Jesse Lewis for smith’s work, 39 28—paid do. for cow and calf, 22 dols.
								
								
								61
								
								28
							
							
								
								
								
								
									To postage, 12½ cents—paid John Pollock for leather, 12 08—1 blank book, 1 25,
								
								
								13
								
								45½
							
							
								July
								25,
								
								
									To cash paid John Patterson
										advertisement in Balt. Pat. 10 dols.—John Winn his account, 174 15,
								
								
								184
								
								15
							
							
								Aug.
								23,
								
								
									To Branham & Jones’ account,
										50 16—J. Herron, Negro clothing, 6 dollars,
								
								
								56
								
								16
							
							
								Sept.
								30,
								
								
									To cash paid D. Carr for charges vs. University, 4 50—to C. Cabell do. 17 dols.
								
								
								21
								
								50
							
							
								
								
								
								Entered above,   
								$
								535
								 
								17
							
						
						
							A. S. BROCKENBROUGH, P. U. V.
						
					